Citation Nr: 0324497	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  00-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and February 2000 RO 
rating decisions that denied the veteran's claim of 
entitlement to service connection for hypertension.


REMAND

In February 2002, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of a 
VA examination report dated in May 2003, a June 2003 addendum 
to the May 2003 VA examination report, as well as VA 
treatment records dated from April 2001 to February 2002.  
The record reflects that the veteran has not yet had the 
opportunity to review the additions to the record pursuant to 
38 C.F.R. § 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, the veteran was not 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and he 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, it is unclear 
whether the veteran has received all the notice that he is 
due under 38 U.S.C.A. § 5103 (West 2002).  Thus, the Board 
will remand this case to the RO.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted in November 2000.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Federal Circuit in DAV, supra, also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (allowing the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and providing for "not 
less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which allows 
a claimant one year to submit evidence.  

In the veteran's case, although the RO notified the veteran 
of the VCAA and of the evidence needed to substantiate his 
claim in a March 2001 letter, it is unclear whether the RO 
has provided the veteran with all of the notice to which he 
is entitled under 38 U.S.C.A. § 5103.  Therefore, upon 
remand, the Board finds that the RO should make clear 
notification under 38 U.S.C.A. § 5103 as to the remanded 
issue.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his hypertension, whose 
records have not already been associated 
with the claims file.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

